Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 28 is objected to because of the following informalities:  In claim 28, ( c ) it appears that ration should be ratio.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauthier et al, EP 1,234,847 in view of Bieser et al, U.S. Patent Application Publication No. 2011/0081817.
Gauthier discloses a polypropylene having a Melt Flow Index of 1.4 g/10 min, xylene soluble fraction of 0.4%, a Tm of 150 degrees C and a molecular weight distribution of 2.8.  See table 1.  Gauthier teaches employing the claimed metallocene catalyst to prepare the polypropylene.  See paragraphs 0029-0031.  Gauthier teaches enhancing catalyst activity by employing an alkylaluminum compound such as triisobutylaluminum.  See paragraph 0023.  Gauthier differs from the claimed invention because it does not disclose forming the polypropylene into drawn fibers or the method of making the drawn fibers.
However, Bieser discloses forming metallocene catalyzed polypropylene into drawn fibers.  See paragraph 0028-0029.  The polypropylene can have a Mw/Mn distribution of 3.  See paragraph 0040.  The metallocene polypropylene can be a homopolymer.  See paragraph 0041.  The polypropylene can have a MFI within the claimed range and has a melting temperature of 135-147 degrees C.  See paragraph 0068-0070.  The fibers can be formed by forming the polypropylene using a metallocene catalyst, (a metallocene catalyst and the method of making the polypropylene per se is also taught by Gauthier), extruding the polypropylene into fibers and drawing the fibers.  See examples and paragraphs 0029.  With regard to the particularly claimed draw ratio, it would have been obvious to have selected a draw ratio which produced the desired fiber fineness and orientation in the resulting fibers.  Bieser also teaches forming the formed fibers into nonwovens.  
Therefore, it would have been obvious to one of ordinary skill in the art to have formed the polypropylene of Gauthier into fibers and fabrics as taught by Bieser, in view of the teaching of Bieser that metallocene polypropylenes having the claimed MFI, Mw/Mn and melting temperature are suitable for use in forming fibers and fabrics and that such fibers can be subjected to drawing if desired.  Note that drawing is a known process for attenuating fibers and aligning the crystalline structure of molecules in a fiber in order to improve the tensile properties of the fiber.   Therefore, while Gauthier in view of Bieser does not disclose the claimed tensile K factor,  it would have been obvious to have selected the degree of drawing which produced a fiber having the desired tensile properties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789